Citation Nr: 9928283	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for traumatic myositis 
of the lumbar muscles, currently evaluated as 10 percent.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to 
September 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1996 determination of the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a decision dated on July 21, 1998, the Board denied the 
veteran's claim for an evaluation greater than 10 percent for 
traumatic myositis of the lumbar muscles.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  

In June 1999, counsel for the appellant and the Secretary 
submitted a "Joint Motion For Remand And To Stay Further 
Proceedings" pending a ruling on the motion by the Court.  
The joint motion for remand required the Board to vacate its 
decision and readjudicate the veteran's claim for an 
increased evaluation.  

An Order of the Court dated in June 1999 granted the joint 
motion for remand and vacated the Board's decision.  This 
case was remanded to the Board for readjudication, and 
disposition in accordance with the Court's order.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The terms of the joint remand state that the May 1996 VA 
examination report was inadequate and requires the Board to 
return the report for compliance with the Court's case law 
regarding functional loss due to pain and flare ups.  See, 
e.g., DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Hence on 
remand to the RO, a VA examination would materially assist 
the Board in determining the extent of the veteran's 
functional loss due to pain or due to flare-ups in light of 
his complaints of constant back pain.  Id.  

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examinations upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain on use or due to flare-ups and functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint.  DeLuca, 8 Vet. App. at 206.  
Diagnostic Codes 5292 and 5295 are applicable to the 
veteran's back disability, traumatic myositis of the lumbar 
muscles, and are predicated on limitation of motion and must 
take into account functional loss due to pain.

In light of the foregoing, and to ensure full compliance with 
due process requirements and VA's statutory duty to assist, 
the case is remanded to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
since April 1995.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not been 
previously secured.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment records.

2.  The RO should arrange for a VA 
examination of the veteran by an appropriate 
specialist to determine the nature and extent 
of severity of his service-connected back 
disability.  The claims file and a separate 
copy of this remand must be made available to 
and reviewed by examiner prior and pursuant 
to conduction and completion of the 
examination and the examiner must annotate 
the examination report in this regard.  Any 
further indicated special studies should be 
conducted.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion, with an 
explanation as to what is the normal arc of 
motion for the lumbar spine.  The examiner 
should record information concerning pain on 
use, and comment on the functional 
limitations, if any, caused by the back 
disability.  It is requested that the 
examiner provide explicit responses to the 
following questions:

? Does the service-connected back disability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations and on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so 
indicate.

? With respect to the subjective complaints 
of pain, the examiner should carefully 
elicit all of the veteran's subjective 
complaints concerning the back disability 
and offer opinions as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.


? The examiner should examine the back and 
identify any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected back 
disability.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that pain could significantly limit 
functional ability of the back during 
flare-ups.  

? The examiner should also offer an opinion 
as to the extent of any increased 
functional loss due to pain on increased 
use of the lumbar spine during flare-ups, 
expressed, if possible, in additional 
degrees of loss of range of motion.  A 
complete rationale for any opinions 
expressed must be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the veteran's claim for a 
higher evaluation for his low back 
disability with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, 
and the holding in DeLuca, as warranted. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



